cca_2016072215203112 48a 48b 48c id uilc number release date from sent friday date pm to cc bcc subject sec_48a and sec_48c hi ----------- this responds to your recent inquiry concerning the timing of future disclosures under sec_48a and sec_48c both statutes require disclosure of certified awardees after the two or one year period for certification accordingly we recommend that the public disclosure of the certified applicant’s identity and credit_amount occur after the irs’ certification letter is issued on a related matter the certification of sec_48b credits is a one-step process that only involves the allocation of sec_48b credits therefore we recommend disclosing the identity of applicants and the amount of the credit certified at the time of the allocation with respect to all three credits the statutes address when but not how the disclosures must be made cc psi will determine how best to disclose these certified awardees on a case-by-case basis we understand that lb_i nrc recently certified credit awardees under the sec_48a and sec_48b programs with respect to these instances p si and otp will disclose the required information by publication in the internal_revenue_bulletin please contact me ---------------------------or ----------------------if you have any additional questions thank you ------------
